DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a directivity of at least one of the plurality of antenna elements”.  It is unclear if directivity in this context is used to define the physical positioning of the antenna element, or instead the electrical antenna pattern directivity of a signal emitted or received by such an antenna.  For example, a phased array antenna would satisfy the claim limitations if it were the latter.  Therefore, the breadth of such a claim cannot be established.  
Claim 5 recites “the second reflection part is disposed in a range protruded than the antenna element in the second direction”.  This claim limitation is lacking grammatical structure which would convey meaning to a reader.  Correction is required. 
Claim 6 recites “the antenna element side”. There is insufficient antecedent basis for this limitation in the claims.  

Additional claims are rejected at least for their dependence upon a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reibeiz (US 2007/0195004).

Claim 1: Reibeiz discloses A radar apparatus (para 0086 “automotive radar”), comprising:
an antenna composed of an end-fire array antenna and including a plurality of antenna elements (fig 28 elements 14, 14.1, para 0108); and
a circuit board in which the plurality of antenna elements is disposed side by side in a first direction (fig 28, 29, para 0108-119)
wherein at least one of the plurality of antenna elements is parallel to a substrate surface of the circuit board (fig 28 elements 14, 14.1, para 0108);, and
wherein a directivity of at least one of the plurality of antenna elements is set to a  third direction tilted with respect to the first direction and a second direction orthogonal to the first direction (fig 28 elements 14, 14.1, para 0108);

Claim 2: Reibeiz discloses wherein at least one of the plurality of antenna elements includes a first portion disposed along the third direction, and a second portion disposed from an end portion of the first portion in the third direction, the second portion being disposed along a fourth direction that is orthogonal to the third direction and is tilted with respect to the first direction (fig 28 elements 14, 14.1, para 0108);

Claim 3: Reibeiz discloses a first reflection part disposed on a side opposite to the third direction with respect to the second portion of the antenna element and configured to reflect electromagnetic waves toward the third direction, wherein a reflection surface of the first reflection part is parallel to the second portion (fig 38a, 38b elements 230, para 0122 describing bi-conical reflector having multiple reflecting portions)

Claim 4: Reibeiz discloses end portions of the second portions of the plurality of antenna elements are disposed on a straight line parallel to the first direction at a predetermined position in the second direction (fig 28 elements 14, 14.1, para 0108);

Claim 5: Reibeiz discloses a second reflection part disposed inside the circuit board and configured to reflect electromagnetic waves radiated inside the circuit board, wherein the second reflection part is disposed in a range protruded than the antenna element in the second direction (fig 38a, 38b elements 230, para 0122 describing bi-conical reflector having multiple reflecting portions)

Claim 6: Reibeiz discloses an end portion of the second reflection part in the second direction includes a cutout portion recessed to the antenna element side (fig 38a, 38b elements 230, para 0122 describing bi-conical reflector having multiple reflecting portions)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648